DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office action is in response to applicant’s response to restriction filed 10/22/2020.
Election/Restrictions
Claims 3-4 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/22/2020. Claims 1-3 are currently pending and considered below. An action on the merits now follows.
Claim Objections
Claims listed below are objected to because of the following informalities (appropriate correction is required):
Claim 1, line 6: correct “a seated user” to ---the seated user---.
Claim 1, line 9: correct “is that is” to ----that is---.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 1, line 4 recites “wherein the base”. There is a lack of antecedent basis for this limitation within the claims. Applicant is suggested to amend the limitation to ---wherein a base---.
Claim 1, line 10 recites “wherein the portions”. There is a lack of antecedent basis for this limitation within the claims. Applicant is suggested to amend the limitation to ---wherein portions---.
Claim 1, line 12 recites “wherein the portions”. There is a lack of antecedent basis for this limitation within the claims. Applicant is suggested to amend the limitation to ---wherein portions---.
Claim 1, line 12 recites “wherein the portions of the lower base surface where the ends and sides meet”. The claim is rendered indefinite as it is unclear if applicant is reciting the ends and sides of the seat or not previously recited ends and sides of the lower surface.
Claim 1, line 14 recites “wherein the form”. There is a lack of antecedent basis for this limitation within the claims. Applicant is suggested to amend the limitation to ---wherein a form---.
Claim 2, line 1 recites “substantially rectangular”. The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Applicant is suggested to amend the limitation to ---rectangular---.
Claim 3, line 2 recites “substantially horizontal planes”. The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Applicant is suggested to amend the limitation to ---horizontal planes---.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 9586084 B2 (Duke).
Regarding Independent Claim 1, Duke discloses an exercise chair (rocking base 10) comprising: 
a seat (seat 60) with a front end towards which a seated user faces (“user” abstract), an opposite aft end, a left side, and a right side (Figure 1: Annotated), 
wherein the base (rockers 11, 12) has a convex complexly curved lower surface (lower surface of rockers 11, 12) that gravitationally bears upon a floor surface in use (see Figures for lower surface of rockers 11,12, in contact with floor 100), 
(center of mass B, see Figure 4 for center of mass B above a central portion of the rockers), 
wherein the central portion of the lower base surface has a first radius of curvature (“arc segment”) with a center of curvature is that is above the center of gravity of the chair and seated user (“the radii of curvature of rockers 11 and 12 is 31 inches in an arc segment near and between the floor 100 contact positions in FIGS. 3 and 4” Col. 3, lines 29-31; see Figure 4 for distance of 15.76 near center of mass B, radii of curvature of 31 inches is above the center of mass B), 
wherein the portions of the lower base surface surrounding the central portion (“reward portions” have radii of curvature greater than said first radius of curvature (“The radius of curvature of rockers 11 and 12 increases to approximately 55 inches reward of that segment” Col. 3, lines 32-33; 55 inches is greater than 31 inches), 
and wherein the portions of the lower base surface where the ends and sides meet (“end portions”, see 112(b) above regarding ends and sides and portions; end portions meet the ends and sides through the frame 20,30) have the maximum radii of curvature (“end portions of rockers 11 and 12 are straight” Col. 3, lines 33-34; end portions are straight and therefore have a maximum radii of infinite), 
and wherein the form of said lower base surface is such that its adjacent portions with differential radii of curvature are mutually tangent (in as much as applicant has shown the radii of curvatures are mutually tangent as the curves are adjacent to each other and collectively create the lower surface of the base, the same as applicants invention).  

    PNG
    media_image1.png
    686
    657
    media_image1.png
    Greyscale

Figure 1: Duke Annotated
Regarding Claim 2, Duke further discloses the exercise chair of claim 1 in which the chair base is substantially rectangular (in as much as applicant has shown rockers 11, 12 are rectangular when view from above).  
Allowable Subject Matter
Claim 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 3, the prior art of record US 9586084 B2 (Duke) fails to teach or render obvious the exercise chair in combination with all of the elements and structural and functional relationships as claimed and further including: one or more lower contour lines are transversely elongated elliptical shapes, and one or more intermediate contour lines are quasi rectangular shapes with rounded corners and straighter longitudinal and transverse sections
The prior art of record teaches rockers 11, 12 which do not disclose transversely elongated elliptical shapes or quasi rectangular shapes and it would not be obvious to modify Duke’s rockers 11, 12 to have elliptically shaped contour lines or quasi rectangular shapes without substantial modification of the base structure and without improper hindsight.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T MOORE whose telephone number is (571)272-0063.  The examiner can normally be reached on Monday - Thursday 7:00am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 




/ZACHARY T MOORE/             Examiner, Art Unit 3784                                                                                                                                                                                           
/GARRETT K ATKINSON/             Primary Examiner, Art Unit 3784